MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                            FILED
this Memorandum Decision shall not be
                                                                             Mar 22 2016, 9:50 am
regarded as precedent or cited before any
court except for the purpose of establishing                                      CLERK
                                                                              Indiana Supreme Court
                                                                                 Court of Appeals
the defense of res judicata, collateral                                            and Tax Court

estoppel, or the law of the case.


APPELLANT PRO SE
Silvia Carranza
South Bend, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Silvia Regina Carranza,                                 March 22, 2016
Appellant-Petitioner,                                   Court of Appeals Case No.
                                                        71A04-1508-DR-1206
        v.                                              Appeal from the St. Joseph
                                                        Superior Court
Norman Woodruff,                                        The Honorable Margot F. Reagan,
Appellee-Respondent                                     Judge
                                                        Trial Court Cause No.
                                                        71D04-1202-DR-127



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 71A04-1508-DR-1206 | March 22, 2016            Page 1 of 4
[1]   Silvia Regina Carranza (“Mother”) appeals the trial court’s denial of her

      petition to modify child custody of her two minor children L.A.W. and I.M.W.

      From what we are able to discern from the extremely limited record available

      for our review, it appears that Mother and Norman Woodruff (“Father”) were

      married, are now divorced, and Father has been granted sole physical and legal

      custody of L.A.W. and I.M.W. since 2012. Mother filed a petition to modify

      custody on June 15, 2015, and following an evidentiary hearing, the trial court

      entered a detailed order denying Mother’s petition to modify. 1


[2]   We begin by noting that Mother proceeds in this appeal pro se. A pro se

      litigant is held to the same standards as a trained attorney and is afforded no

      inherent leniency simply by virtue of being self-represented. Zavodnik v. Harper,

      17 N.E.3d 259, 266 (Ind. 2014). One risk a litigant takes when she proceeds pro

      se is that she will not know how to accomplish all the things an attorney would

      know how to accomplish. Smith v. Donahue, 907 N.E.2d 553, 555 (Ind. Ct.

      App. 2009), trans. denied. Because the same standards apply to pro se appellants

      as to others, any alleged errors are waived if applicable rules are not complied

      with. Foley v. Mannor, 844 N.E.2d 494, 496 n.1 (Ind. Ct. App. 2006).


[3]   Although failure to comply with the appellate rules does not necessarily result

      in waiver of the issues presented, it is appropriate where, as here, such



      1
       We commend the trial court for its restraint and patience in this matter, as it is patently clear that Mother
      has bombarded the trial court with phone calls, letters, numerous motions, and other meritless filings.
      Mother has similarly bombarded this Court with numerous meritless filings.



      Court of Appeals of Indiana | Memorandum Decision 71A04-1508-DR-1206 | March 22, 2016                Page 2 of 4
      noncompliance impedes our review. See In re Moeder, 27 N.E.3d 1089, 1097 n.4

      (Ind. Ct. App. 2015), trans. denied. Because it would be too cumbersome for us

      to restate all of the appellate rules that Mother has violated, we will simply say

      that her appellant’s brief fails to comply in virtually every respect with Indiana

      Appellate Rule 46 regarding the arrangement and content of briefs. See generally

      Ind. Appellate Rule 46(A) (entitled “Appellant’s Brief”). Most significantly,

      Indiana Appellate Rule 46(A)(8) requires that contentions in an appellant's brief

      be supported by cogent reasoning and citations to authorities, statutes, and the

      appendix or parts of the record on appeal. Failure to comply with this rule

      results in waiver of an argument on appeal. Reed v. Reid, 980 N.E.2d 277, 297

      (Ind. 2012).


[4]   Mother’s brief consists of emotional, rambling, and disorganized statements.

      Mother cites merely two cases in her thirty-two page brief, and does so wholly

      without reference to what propositions those cases stand for or how they

      advance any of her arguments. Mother’s brief does not contain a single citation

      to the transcript of the trial court proceedings. Indeed, Mother failed to request

      the transcript of proceedings in her notice of appeal and therefore, none has

      been provided. “It is well settled that the duty of presenting a record adequate

      for intelligent appellate review on points assigned as error falls upon the

      appellant, as does the obligation to support the argument presented with

      authority and references to the record pursuant to [Indiana Appellate Rule]

      46(A)(8).” AutoXchange.com, Inc. v. Dreyer & Reinbold, Inc., 816 N.E.2d 40, 44

      (Ind. Ct. App. 2004). Under the circumstances presented, it is not possible for


      Court of Appeals of Indiana | Memorandum Decision 71A04-1508-DR-1206 | March 22, 2016   Page 3 of 4
      us to provide meaningful appellate review of the trial court’s denial of Mother’s

      petition to modify.


[5]   In sum, Mother’s noncompliance with the appellate rules and her failure to

      provide us an adequate record for review has resulted in the waiver of her claim

      on appeal. Accordingly, we affirm the trial court’s order denying Mother’s

      petition to modify custody.


[6]   Affirmed.


      Najam, J., and Robb, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 71A04-1508-DR-1206 | March 22, 2016   Page 4 of 4